DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul C. Onderick on 19 March 2021.

The application has been amended as follows: 

2.	(Currently Amended)  A method of surgically correcting optical imaging errors of the eye by separating layers of tissue in the eye to mitigate defective vision of an eye, the method comprising: 
defining at least one three dimensional cutting surface in a cornea of the eye;
using a laser device emitting laser radiation to direct the laser radiation to a focus position located in a cornea of the eye at a depth position in the  cornea  by control of a z-scanner;
producing the at least one three dimensional cutting surface in the cornea thereby isolating a volume within the cornea;
producing the at least one three dimensional cutting surface by shifting the focus position along at least one path curve which lies in the cutting surface or within a tolerance zone around the cutting surface;
making the three dimensional cutting surface angularly symmetrical with respect to rotation around an optical axis of the eye; 
when viewed in a projection along a direction of incidence of the laser radiation; and
making the depth position based on the contour function dependent on a rotational angle around the optical axis of the eye, to have a periodicity and to be substantially periodically varying in the rotational angle.

4.	(Currently Amended)  The method of claim 2, further comprising making the depth position the periodicity of the contour function.

5.	(Currently Amended)  The method of claim 2, further comprising describing the angular symmetry of the cutting surface by a symmetry number and selecting [[a]] the periodicity of the contour function to correspond to the symmetry number.

13.	(Currently Amended)  A device for generating control data, which are adapted to control a laser device emitting laser radiation for surgically correcting optical imaging errors of an eye, the device being operably coupled to the laser device emitting laser radiation and in control thereof comprising:
	an interface for receiving correction data specifying the optical imaging errors; and
a calculation device configured to define at least one three dimensional cutting surface in a cornea of the eye;

the calculation device further being configured to make the three dimensional cutting surface angularly symmetrical with respect to rotation around an optical axis of the eye;
the calculation device being configured to define at least one path curve, along which a focus of the laser radiation is to be shifted, which path curve lies in the cutting surface or within a tolerance zone around the cutting surface; and
the calculation device being configured to specify a depth position controlled by operation of a z-scanner for the at least one path curve;
	wherein the depth position is based on a contour function and controlled by operation of the z-scanner, has a periodicity and is dependent on a rotational angle around the optical axis of the eye and is  substantially periodically varying in the rotational angle, and
	wherein the calculation device is configured to generate the control data such that the control data control the laser device to move a position of the focus of the laser radiation along the at least one path curve in concentric curves or a spiral revolving the focus position around the optical axis of the eye when viewed in a projection along a direction of incidence of the laser radiation.

14.	(Currently Amended)  The device according to claim 13, wherein the calculation device is configured to generate the control data such that the depth position based on the contour function, which is dependent on the rotational angle, comprises a sequence of maxima and minima with the occurrence of maxima and minima [[being]] occurring periodically within the rotational angle according to the [[a]] periodicity of the contour function.

15.	(Currently Amended)  The device according to claim 13, wherein the calculation device is further configured to describe the angular symmetry of the cutting surface by a symmetry number and to select [[a]] the periodicity of the contour function to correspond to the symmetry number.

16.	(Currently Amended)  The device according to claim 13, wherein the calculation device is configured to generate the control data such that the at least one path curve comprises a contour function when seen along a direction of incidence of the laser radiation, wherein the one path curve comprises a spiral when viewed in the projection along the direction of incidence.

20.	(Currently Amended)  A non-transitory computer readable data storage medium that is not a carrier wave or signal, comprising instructions that cause a computer to generate control data, which are adapted to control a laser device emitting laser radiation for surgically correcting optical imaging errors of an eye, the instructions comprising:
	specifying at least one three dimensional cutting surface adapted to isolate a volume within a cornea of the eye by application of laser radiation applied from the laser device for correcting the optical imaging errors by removal of the volume from the cornea;
	making the three dimensional cutting surface angularly symmetrical with respect to rotation around an optical axis of the eye;
	defining at least one path curve, along which a focus of the laser radiation is to be shifted, which path curve lies in the cutting surface or within a tolerance zone around the cutting surface;
	specifying a depth position controlled by operation of a z-scanner for the at least one path curve, wherein the depth position based on a contour function is controlled by operation of the z-scanner and is dependent on a rotational angle around the optical axis of the eye and has a periodicity substantially periodically varying in the rotational angle; and
a focus position of the focus of the laser radiation along the at least one path curve in concentric curves or a spiral revolving the focus position around the optical axis of the eye when viewed in a projection along a direction of incidence of the laser radiation.

22.	(Currently Amended)  The device according to claim 13, wherein the calculation device is further configured to generate the control data such that the focus position is adjusted according to closed curves being concentric to a center of symmetry of the angularly symmetrical three dimensional cutting surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest the limitations of claims 2, 13, and 20 as explained by the applicant on pages 16-23 of the Remarks filed 07 January 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 March 2021